Title: To Thomas Jefferson from Robert Smith, 23 October 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Oct 23. 1807—
                        
                        I find that the frigate the U. States cannot be prepared to sail for either New York or Boston within the
                            time mentioned yesterday. The proposed arrangement with respect to
                            her will of course not be made. 
                  Respectfy
                        
                            Rt Smith
                            
                        
                    